SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 SEC Registration No. 333-43593 LITHIA MOTORS, INC. SALARY REDUCTION PROFIT SHARING PLAN LITHIA MOTORS, INC. artlett Medford, OR 97501 Report of Independent Registered Public Accounting Firm and Financial Statements with Supplemental Schedule for Lithia Motors, Inc. Salary Reduction Profit Sharing Plan December 31, 2014 and 2013 TABLE OF CONTENTS Page REPORTS OF independent REGISTERED PUBLIC ACCOUNTING FIRMS 1-2 FINANCIAL STATEMENTS Statements of Net Assets Available for Benefits 3 Statement of Changes in Net Assets Available for Benefits 4 Notes to Financial Statements 5-13 SUPPLEMENTAL SCHEDULE AS OF DECEMBER 31, 2014 Schedule H, Line 4i – Schedule of Assets (held at end of year) 14-15 EXHIBIT INDEX Consents of Independent Registered Public Accounting Firms 16-17 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Audit Committee Lithia Motors, Inc. Salary Reduction Profit Sharing Plan We have audited the accompanying statement of net assets available for benefits of Lithia Motors, Inc. Salary Reduction Profit Sharing Plan as of December 31, 2014 and the related statement of changes in net assets available for benefits for the year ended December 31, 2014. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includesexamining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets of the Plan as of December 31, 2014 and the changes in net assets for the year ended December 31, 2014, in conformity with accounting principles generally accepted in the United States of America. The supplemental information in the accompanying schedule of assets held (at end of year) as of December 31, 2014 has been subjected to audit procedures performed in conjunction with the audit of the Plan’s financial statements. This supplemental information is the responsibility of the Plan’s management. Our audit procedures included determining whether the supplemental information reconciles to the financial statements or the underlying accounting and other records, as applicable, and performing procedures to test the completeness and accuracy of the information presented in the supplemental information. In forming our opinion on the supplemental information, we evaluated whether the supplemental information, including its form and content, is presented in conformity with Department of Labor’s Rules and Regulations for Reporting under the Employee Retirement Security Act of 1974. In our opinion, the supplemental information is fairly stated, in all material respects, in relation to the financial statements as a whole. /s/ Plante & Moran, PLLC Cleveland, Ohio June 24, 2014 Page 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Plan Administrator and 401(k) Plan Committee of the Lithia Motors, Inc. Salary Reduction Profit Sharing Plan We have audited the accompanying statement of net assets available for benefits of Lithia Motors, Inc. Salary Reduction Profit Sharing Plan (the Plan) as of December 31, 2013. This financial statement is the responsibility of the Plan’s management. Our responsibility is to express an opinion on this financial statement based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statement referred to above presents fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2013 in conformity with accounting principles generally accepted in the United States of America. Medford, Oregon June 24, 2014 Page 2 LITHIA MOTORS, INC. SALARY REDUCTION PROFIT SHARING PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, ASSETS Participant directed investments, at fair value Common collective trusts $ 57,074,851 $ 13,554,851 Registered investment companies 81,977,958 Lithia Motors, Inc. Class A Common Stock 26,255,282 23,529,350 119,062,159 Receivables Notes receivable from participants 9,372,882 6,162,803 Employer's contribution 3,144,554 2,103,694 12,517,436 8,266,497 127,328,656 LIABILITIES Excess participant contributions payable ) ) NET ASSETS AVAILABLE FOR BENEFITS AT FAIR VALUE 127,268,244 Adjustment from fair value to contract value for interest in common collective trust fund relating to fully benefit-responsive investment contracts ) - NET ASSETS AVAILABLE FOR BENEFITS $ 227,030,563 $ 127,268,244 See Notes to Financial Statements Page 3 LITHIA MOTORS, INC. SALARY REDUCTION PROFIT SHARING PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS ADDITIONS TO NET ASSETS ATTRIBUTED TO Year ended December 31, 2014 Contributions: Employer's $ 3,144,554 Participants' 14,616,729 Rollovers 2,144,080 Total Contributions 19,905,363 Investment income: Interest and dividends 4,772,734 Net appreciation in fair value of investments, Note 6 7,326,178 Total Investment income 12,098,912 Interest income on notes receivable from participants Total additions 32,289,885 DEDUCTIONS FROM NET ASSETS ATTRIBUTED TO Benefits paid to participants 12,458,909 Administrative expenses 227,241 Total deductions 12,686,150 TRANSFER OF ASSETS TO THIS PLAN 80,158,584 NET INCREASE IN NET ASSETS 99,762,319 NET ASSETS AVAILABLE FOR BENEFITS Beginning of year 127,268,244 End of year $ 227,030,563 See Notes to Financial Statements Page 4 LITHIA MOTORS, INC. SALARY REDUCTION PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS NOTE 1 – DESCRIPTION OF PLAN The following description of the Lithia Motors, Inc. Salary Reduction Profit Sharing Plan (the “Plan”) provides only general information. Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. General – The Plan is a defined contribution plan covering all eligible employees of Lithia Motors, Inc. and its subsidiaries (collectively, the Company or Lithia) as defined in the Plan documents. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA), as amended. Administration – The Company has appointed a 401(k) Plan Committee (the Committee) to manage the operation and administration of the Plan. Effective September 1, 2014, the Company has contracted with Bank of America Merrill Lynch as the custodian and trustee and Merrill Lynch, Pierce, Fenner & Smith, Inc. Retirement Services, a third-party administrator, to process and maintain the records of participant data. Prior to September 1, 2014, DWS Trust Company was the custodian and trustee and ADP Retirement Services was the third-party administrator. Contributions – Each year, the Company contributes to the Plan an amount determined annually by the Board of Directors. For employee contributions made in 2014, the Company contributed 48.5% on the first $2,500 of the employee contributions. The Participants must be employed on the last day of the Plan year to be eligible for this contribution. Participants may contribute, under a salary reduction agreement, the maximum allowed by the Internal Revenue Service under Code Section 402(g). Eligible employees are automatically enrolled in the Plan with a contribution of 3% of eligible compensation along with an automatic increase of 1% each year up to a maximum of 8%, unless the employee affirmatively elects otherwise. Participants may also make contributions to the Plan in the form of a rollover contribution from another qualified plan. Participants direct the investment of contributions into various investment options offered by the Plan. Participant Accounts – Each participant’s account is credited with the participant’s contribution and an allocation of the Company’s contribution and Plan earnings, and is charged with a per capita allocation (equal amount) of the Plan’s administrative expenses. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Vesting – Participants are immediately vested in their voluntary contributions plus actual earnings thereon. Vesting in the remainder of their account is based on years of continuous service. A participant is 100% vested after six years of credited service. Notes Receivable from Participants – Participants may borrow from their fund accounts a minimum of $500 and a maximum equal to the lesser of $50,000 or 50% of their vested account balance. Loan terms range up to five years or up to 30 years for the purchase of a primary residence. The loans are secured by the vested balance in the participant’s account and bear interest at a rate of Prime + 1% at the time the loan is issued. Principal and interest are paid ratably through payroll deductions. Page 5 LITHIA MOTORS, INC. SALARY REDUCTION PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS NOTE 1 – DESCRIPTION OF THE PLAN (Continued) Payment of Benefits – Upon termination, the participants or beneficiaries may elect to leave their account balance in the Plan, or receive their total benefits in a lump sum amount or annual, semiannual, quarterly or monthly installments over a period of years equal to the value of the participant’s vested interest in their account. The Plan requires the automatic distribution of participant vested account balances that do not exceed $5,000. Forfeited Accounts – Forfeited non-vested accounts at December 31, 2014 and 2013totaled $275,034 and $221,277, respectively,and are used to reduce future employer contributions. NOTE 2 – SUMMARY OF ACCOUNTING POLICIES Basis of Accounting – The financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP), using the accrual method of accounting. Accounting standards require the Statement of Net Assets Available for Benefitspresent the fair value of the investment contracts as well as the adjustment of the fully benefit
